                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                    ____________________

MARK CALERO,

                Plaintiff,

        v.                                                 No. 1:20-cv-01015-KWR-KK

CORECIVIC of TENNESSEE, LLC.,

                Defendant.

                                        JUDGMENT

        THIS MATTER comes before the Court on Defendant’s Motion to Dismiss for Failure to

State a Claim, filed October 12, 2020 (Doc. 7). For the reasons stated in the Memorandum Opinion

and Order which accompanies this judgment,

        IT IS ORDERED and ADJUDGED that Defendant’s Motion to Dismiss (Doc. 7) is

hereby GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s claims are DISMISSED, thus disposing of

this case in its entirety.




                                            _________________________________________
                                            KEA RIGGS
                                            UNITED STATES DISTRICT JUDGE
